Citation Nr: 0624048	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-42 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for traumatic arthritis 
of the cervical spine.  

2.	Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

3.	Entitlement to an initial compensable rating for 
hypertension.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1945.  He was a prisoner of war (POW) of the German 
Government from February 1945 to May 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.	Traumatic arthritis of the cervical spine is not currently 
demonstrated.  

2.	Degenerative disc disease of the cervical spine was not 
evident during service or until many years thereafter and is 
not shown to have been caused by any in-service event.

3.	The veteran's PTSD is currently manifested by some 
anxiety, depression and sleep disturbances.  

4.	The veteran is currently on medication for control of his 
hypertension.  


CONCLUSIONS OF LAW

1.	Traumatic arthritis and/or degenerative disc disease of 
the cervical spine was neither incurred in nor aggravated by 
service nor may traumatic arthritis of the cervical spine be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  

2.	The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  

3.	With resolution of reasonable doubt in the appellant's 
favor, the criteria for a rating of 10 percent, but no more, 
for hypertension have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 4.104, Code 7101 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in July 2003, November 2004, and 
January 2005, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
Regarding the veteran's claim for service connection for 
traumatic arthritis of the cervical spine, in the present 
appeal, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Similarly, as the Board finds no 
basis for a rating in excess of 30 percent for PTSD, any 
question involving the effective date is rendered moot.  
Regarding the claim for an increased evaluation for 
hypertension, in light of the grant of this benefit, the 
order of the Board will include instructions that will lead 
to the establishment of the proper effective date, which may, 
if desired, be further appealed by the veteran.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including degenerative disc disease, may be presumed 
to have been incurred during service if they first become 
manifest to a compensable degree within one year of separation 
from active duty.  For former prisoners of war, certain 
diseases, including traumatic arthritis, may be presumed to 
have been incurred during service if they become manifest to a 
compensable degree at any time after separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The veteran has claimed service connection for traumatic 
arthritis of his cervical spine.  He has provided credible 
testimony to the effect that he sustained an injury of his 
neck at the time the aircraft in which he was a crewman was 
shot down during World War II.  Additionally, he has 
submitted statements from fellow crewmen of his aircraft that 
confirmed the veteran's testimony, including the incurrence 
of an injury of the neck and back when the aircraft was 
ditched in the water after being shot down.  Despite all of 
this evidence in favor of the veteran's claim; however, the 
claim for service connection for traumatic arthritis of the 
cervical spine must be denied because the veteran simply does 
not have the disorder.  In this regard, it is noted that an 
examination was performed by VA in December 2004.  At that 
time, X-ray studies showed disc space narrowing at several 
levels and the diagnosis was cervical spine multilevel 
degenerative disc disease.  The examiner rendered an opinion 
that the veteran had degenerative disc disease and not 
traumatic degenerative joint disease, which, if it were 
manifested, could be related to service.  The examiner 
further stated that the degenerative disc disease, which 
review of the record shows was first manifested many years 
after separation from service, was less likely than not 
related to the veteran's period of active duty.  As traumatic 
arthritis of the cervical spine has not been demonstrated in 
the record, service connection must be denied.  As cervical 
disc disease was not manifested during service or for years 
thereafter, service connection is not warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

A non-compensable evaluation for PTSD is warranted where the 
condition has been formally diagnosed, but the symptoms are 
not severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  A 10 
percent rating is warranted for PTSD with occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; where 
symptoms are controlled by continuous medication.  A 30 
percent rating is warranted for PTSD with occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, or recent events).  A 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability, and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9411 (1998).  

Service connection for PTSD was granted by the RO in a March 
2004 decision, with a 30 percent award being established by 
rating decision dated in August 2004.  The appeal is taken 
from the initial rating.  As such, the guidance of Fenderson 
v. West, 12 Vet. App. 119 (1999), is for application.

A report of an examination conducted at the Vet Center in 
August 2003.  At that time, the veteran's history of having 
been shot down while on a bombing mission in a B-17 over 
Germany, spending the night in the North Sea, and becoming a 
German prisoner of war for several months.  Since he was 
discharged from service, he had experienced recurring 
intrusive thoughts and nightmares of this experience.  On 
mental status examination, the veteran's appearance was neat 
and casual.  He displayed anxiety and much emotion when 
discussing his traumatic war experiences, but he was 
otherwise friendly and cooperative.  Speech and conversation 
was coherent and relevant.  He was oriented in three spheres.  
Memories, both remote and recent, were intact.  Judgment and 
insight was good.  The veteran had a history of nightmares 
and intrusive recollections of his war trauma and POW 
experiences.  The severity of his symptoms ranged from mild 
to moderate and had occasionally resulted in an interruption 
of his daily routine.  The assessment was PTSD, chronic, mild 
to moderate in severity.  

A report of a psychological evaluation performed by the 
veteran's private physician in December 2003 was received by 
VA in February 2004.  At that time, the veteran referred to 
ongoing complaints of anxiety, nightmares and intrusive 
thoughts relating to his wartime experiences.  His current 
findings included being alert and able to accurately respond 
to all personally identifying and orienting information.  
Findings included that the veteran showed a significant 
degree of depressive symptomatology despite his attempts to 
minimize his current level of emotional distress.  He also 
identified somatic complaints that included frequent upset 
stomach and numbness and tingling.  He acknowledged 
occasional peculiar thoughts, and stated that he was easily 
awoken by noise, had disturbed sleep pattern and startle 
response.  There was no evidence of any underlying thought 
disorder.  The examiner concluded that the veteran 
demonstrated significant attempts at minimizing emotional 
distress and reluctance to express feelings openly or 
directly, but appeared to be quite impacted by his prior 
wartime experiences.  There were findings reflecting 
significant depression and anxiety that was confirmed by 
testing and clinical interview.  He remained seriously 
affected by his wartime experience and appeared to be more 
vulnerable to the impact of the traumatic stress experienced.  
The findings were consistent with those of recurrent PTSD.  
Anti-depressant medication and continued therapy was 
recommended.  

An examination was conducted by VA in July 2004.  At that 
time, on mental status examination, he was casually dressed 
and neatly groomed.  He was cooperative and oriented.  Mood 
was neutral.  Affect tended to be constricted.  He did have 
some tearfulness at times during the interview.  He denied 
thoughts of harming himself or others.  He denied having any 
hatred of German's or of any other people.  There were no 
psychotic symptoms.  His speech was coherent and there was 
some mild circumstantiality.  Judgment was good at the 
present time.  Insight was fair.  He did seem to have a 
somewhat stoic personality and tended to repress his 
emotions, with difficulty expressing them.  The assessment 
was of mild PTSD.  The GAF score was 55.  The examiner stated 
that it was difficult to determine the full impact of the 
PTSD upon his social and occupational functioning.  There was 
definite evidence that his relationship with his wife might 
have been affected, but it was difficult to determine the 
full extent of this.  His psychological defenses had enabled 
him to function and maintain gainful employment.  His biggest 
current distress was of occasional sleep disturbances and 
occasional recurrent distressing memories.  The examiner 
recommended an award of a 10 percent rating.  

The veteran's PTSD is currently manifested by some anxiety, 
depression and sleep disturbances.  He has not manifested 
symptoms such as a flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; or difficulty in establishing and maintaining effective 
work and social relationships.  At least some of these 
symptoms are necessary for an award of a rating in excess of 
his current 30 percent rating.  Under these circumstances, an 
increase is not warranted for any applicable period.  

The veteran is claiming an increased initial evaluation for 
his service-connected hypertension, for which service 
connection was granted by rating decision of the RO in March 
2005.  

For hypertensive vascular disease, with diastolic pressure of 
predominantly 100 or more, or with systolic pressure 
predominantly 160 or more, or; where continuous medication is 
shown necessary for the control of hypertension with a 
history of diastolic blood pressure predominantly 100 or 
more, a 10 percent rating is assigned. With diastolic 
pressure predominantly 110 or more, or with systolic pressure 
predominantly 200 or more, a 20 percent rating is warranted.  
38 C.F.R. § 4.104, Code 7101 (2000).

In an examination, dated in January 2005, it was noted that 
the veteran was taking medication for control of his 
hypertension.  The diagnosis at that time was hypertension, 
under control.  It is not clinically shown what the blood 
pressure might be without medications.  It is presumed that 
without medication there might be a predominate diastolic 
reading of 100 or more.  Rather than put the appellant at 
risk by taking him off his medication, and resolving all 
doubt in the veteran's favor, the Board finds that the need 
to take medication for control of the disorder, meets the 
criteria for an award or an initial rating of 10 percent.  As 
there is no evidence that the veteran has had diastolic 
pressure of 110 or more or systolic pressure of 200 or more, 
a rating in excess of 10 percent is not warranted.  


ORDER

Service connection for traumatic arthritis of the cervical 
spine is denied.  

An initial evaluation in excess of 30 percent is denied.   

An initial evaluation of 10 percent, but nor more, is granted 
for hypertension, subject to the controlling regulations 
governing the payment of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


